Citation Nr: 0948597	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for a 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2005 and March 2008 rating decision 
of the Roanoke, Virginia office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for diabetes mellitus and increased ratings for 
migraines and lumbosacral strain.

The Veteran filed a claim for service connection for an 
asbestos-related disease was filed by the Veteran in November 
2005.  This matter is referred to the RO for initial 
development and adjudication.

In March 2009 the RO issued a statement of the case with 
regard to the issues of entitlement to an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder, and to a compensable evaluation for 
impotence.  The record does not show that the Veteran has 
submitted a substantive appeal, and these issues were not 
certified as being on appeal.  The Board will not address 
these issues.

The issues of entitlement to service connection for diabetes 
mellitus an increased rating for migraines is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's lumbar 
strain has been manifested by limitation of forward flexion 
equivalent to 30 degrees, pain and an inability to walk 
unassisted; the record is negative for ankylosis or 
neurological impairment related to the back disability.


CONCLUSIONS OF LAW

The criteria for a 40 percent disability rating for a lumbar 
spine condition have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.59, 4.7, 4.124a, 4.71a, DCs 5235-
5243, 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his claim for an increased rating 
for lumbosacral strain in a November 2007 letter.  This 
letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining evidence from 
other agencies.  Finally, this letter notified the Veteran 
that he may submit any evidence that his service connected 
disability increased in severity.  This letter met the duty 
to provide pre-adjudication notice the Veteran in accordance 
with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper pre-adjudication Dingess notice 
were provided in the November 2007 letter.
 
The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

An April 2008 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that such 
evidence should describe the nature, severity and duration of 
his symptoms or the impact of the condition on his 
employment.  It also notified the Veteran that he may submit 
statements from his current or former employers.  This April 
2008 letter also provided notice with regard to the remaining 
elements outlined in Vazquez-Flores.  

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the April 2008 letter was cured by readjudication 
of the claim in a September 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will 
help a claimant obtain records relevant to his claim(s), 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
excerpts of his service personnel records, VA treatment 
notes, Social Security Administration (SSA) records and 
various private treatment records have been obtained.  He has 
been afforded several VA examinations and sufficient medical 
opinions have been obtained. 

The Veteran's representative contended that lumbosacral 
strain issue should be remanded to afford the Veteran a new 
examination.  The representative contended that the 
disability had worsened since the June 2008 VA orthopedic 
examination.  As evidence of the worsening, the 
representative argued that the Veteran was now confined to a 
wheelchair.  The report of the June 2008 VA orthopedic 
examination shows, however, that he was not ambulatory, that 
he required the assistance of others to stand and that range 
of motion testing was conducted while he was seated in a 
wheelchair.  Hence the use of a wheel chair does not 
represent a worsening of the disability, and a new 
examination is not required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent information to be 
obtained, VA may proceed with the consideration of the 
Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Lumbosacral Strain

The Veteran's low back condition is currently rated under the 
diagnostic code for a lumbosacral strain.  He contends that 
he is entitled to a higher disability rating for this 
condition as he is now confined to a wheelchair and suffers 
both bladder and bowel incontinence due to his back 
condition.

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent disability rating would be warranted 
where forward flexion of the thoracolumbar spine was grater 
than 30 degrees but not greater than 60 degrees, or where the 
combined range of motion for the thoracolumbar spine was not 
greater than 120 degrees, or where there is muscle spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reverse lordosis 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5235-5243.

A 40 percent disability rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent disability rating.  
Id.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Neurological impairment are rated under a separate diagnostic 
code.  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability rating and moderate 
incomplete paralysis warrants a 20 percent disability rating.  
A 40 percent disability rating is warranted for moderately 
severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

Mild spondylosis at L4-5 was noted in a September 2005 VA 
lumbar X-ray.  An October 2005 VA lumbar magnetic resonance 
imaging (MRI) study revealed desiccation of disc material at 
L4-5 with a broad-based bulging disc present at L4-5, which 
resulted in some compression upon the anterior aspect of the 
thecal sac.

The Veteran reported increased lower back pain following a 
recent motor vehicle accident in a March 2006 VA treatment 
note.  Urinary incontinence was also reported.  Physical 
examination noted paresthesias over the right posterior 
thigh.  He was noted to walk with an antalgic gait and with a 
cane in his right hand.  Preliminary diagnoses of lumbar 
degenerative disc disease rule-out right L4-5 radiculopathy 
and lumbar spinal stenosis were made.

A May 2006 VA neurosurgery consultation reflected the 
Veteran's complaints of localized lower back pain with 
occasional radiation down into his right buttocks and 
posterior right thigh.  He experienced pain all of the time, 
including when walking, standing or sitting.  Left lower 
extremity weakness and urinary incontinence since August 2005 
were also reported.  Physical examination was noted to be 
unremarkable with good strength in the right lower extremity 
and weakness in his left lower extremity.  There was no 
evidence of hyperreflexia on examination and his incontinence 
was not the result of his lumbar condition.

Lumbar facet joint injections were received in August 2006.  
He reported continued low back pain and radiating pain into 
his lower extremities in a January 2007 VA treatment note.  
He reported that he did not want to receive any further 
injections.

The Veteran's neuropathic pain was attributed to his poor 
glycemic control in a June 2007 VA podiatry treatment note.  
His history of back pathology was noted as another possible 
contributing factor to this pain.

An October 2007 VA physiatrist treatment note indicated that 
there was no clinical evidence of lumbar radiculopathy and 
the Veteran's chronic pain condition was highly associated 
with his affective disorder.  He was noted to be riding in a 
wheelchair.

At a May 2008 VA examination, the Veteran complained of 
progressively worsening lower back pain.  He reported 
treating the condition with prescription medication and that 
his response to that treatment was poor.  He was noted to be 
in a wheelchair, that he required the assistance of one or 
two people to ambulate only a few steps, and that his gait 
was antalgic.  Flare-ups of his spinal condition were denied.   

Physical examination revealed that thoracolumbar flexion was 
from zero to 50 degrees with pain, extension was from zero to 
10 degrees with pain, bilateral lateral flexion was from zero 
to 20 degrees with pain and bilateral lateral rotation was 
from zero to 10 degrees with pain.  Repetitive use further 
restricted in all ranges of motion due to pain.  The examiner 
indicated that flexion was reduced from 50 to 20 degrees on 
repetitive motion.  This range of motion testing was 
performed when the Veteran was seated in his wheelchair as he 
was unable to stand without the assistance of one or two 
other people.  There was no evidence of ankylosis on 
examination.  Following this examination, diagnoses of lumbar 
spondylosis, posterior disc space narrowing at L5-S1 and 
middle and lower lumbar facet arthrosis were made.

A neurological examination was also conducted during the May 
2008 VA examination.  The Veteran reported that both of his 
lower extremities were weak, that he lacked coordination, 
that he experienced paresthesias and decreased feeling.  
Physical examination noted flaccid or weakened muscles in his 
lower extremities.  However, the examiner determined that 
these symptoms were caused by his diabetes and posttraumatic 
stress disorder (PTSD).

A disability rating greater than 20 percent would require 
either favorable ankylosis of the thoracolumbar spine or that 
thoracolumbar spine forward flexion range of motion be 
limited to 30 degrees or less.  The evidentiary record is 
negative for ankylosis and the Veteran has retained 
significant thoracolumbar spine range of motion.  
Thoracolumbar forward flexion range of motion was noted to be 
to 50 degrees in the June 2008 examination, but the June 2008 
examination documents that the Veteran's range of motion is 
further limited on repetitive motion to less than 30 degrees 
of forward flexion.  In light of these examination results 
and in consideration of the Deluca criteria, the Board finds 
that a disability rating of 40 percent is warranted for the 
Veteran's lumbar condition.

A disability rating in excess of 40 percent is not warranted 
as there is no clinical evidence of ankylosis nor does the 
Veteran contend that he suffers from such a condition.  The 
rating criteria define unfavorable ankylosis of the 
thoracolumbar spine as condition in which the entire spinal 
segment is fixed in flexion or extension and the ankylosis 
and results in one or more additional symptom.  The VA 
examiner specifically found that the Veteran did not have 
ankylosis, and the range of motion study during the 
examination reflected that there was significant remaining 
flexion and extension.  Hence, there was not spinal fixation.  
In addition, separate disability ratings for lower extremity 
neurological impairments are not warranted as this condition 
has been repeatedly attributed to conditions other than the 
Veteran's lumbar spine condition by VA examiners.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by limitation of 
motion with associated functional factors.  As discussed 
above, these symptoms are contemplated in the rating 
criteria.  The rating criteria contemplate these impairments 
for each of the instant disabilities.  Hence, referral for 
consideration of an extraschedular rating for any of the 
disabilities decided herein is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching the determinations herein.  38 U.S.C.A. 
§ 5107(b).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has been awarded SSA benefits and has not 
reported being employed since at least November 1990.  A July 
1998 rating decision awarded him TDIU benefits, effective in 
May 1993.  That rating remained in effect until May 2008, 
when a 100 percent rating became effective for post-traumatic 
stress disorder.  As the Veteran has been in receipt of a 
TDIU or 100 percent rating throughout the appeal period, 
further consideration of TDIU is not warranted.


ORDER

Entitlement to a 40 percent disability rating for a lumbar 
spine condition is granted.


REMAND

The Veteran claims that he now suffers from diabetes mellitus 
either as a residual of an in-service gunshot wound or as a 
result of service-connected hypertension.  He has also stated 
that he was diagnosed as "pre-diabetic" while in-service.  
The June 2008 VA examiner offered an opinion as whether there 
was a relationship between the Veteran's diabetes mellitus 
and his in-service gun shot wound only.  

The Veteran is competent to report the diagnosis he was given 
in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

A new examination is therefore necessary to determine whether 
there is a relationship between the Veteran's current 
diabetes mellitus and his service, including his service-
connected hypertension.

The Veteran has not been afforded a contemporaneous 
examination for migraines.  The record indicates that he 
failed to report for two scheduled examinations.  A QTC 
facility reported at one point that the Veteran was bedridden 
and unable to attend his appointments.  The record shows, 
however, that he subsequently reported for other examinations 
and treatment.

Ordinarily, a claim for increase will be denied where a 
Veteran fails to report for a necessary examination without 
good cause.  38 C.F.R. § 3.655 (2009).  The record, however, 
does not contain copies of the notices of examination sent to 
the Veteran.  Hence it is not possible to decide the migraine 
issue at this point.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran 
a VA examination to determine whether his 
current diabetes mellitus is related to 
his service, including his service-
connected hypertension.  All indicated 
diagnostic testing should be conducted.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current diabetes mellitus had its onset in 
service or is otherwise related to a 
disease or injury in active duty service, 
including his service-connected 
hypertension.  

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

2.  The Veteran should be afforded an 
examination to evaluate the severity of 
his migraines.  The examiner should review 
the claims folders.  The examiner should 
also report the frequency and extent of 
prostrating attacks, and provide an 
opinion as to whether migraines would 
cause severe economic inadaptability.  The 
examiner should provide a rationale for 
this opinion.

3.  If the Veteran fails to report for the 
examination, the agency of original 
jurisdiction should obtain a copy of the 
notice of examination that was sent to the 
Veteran.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


